Russell, J.
Futch sued Taylor on a promissory note. The defendant pleaded, that he paid the note, by reason of the fact that he was garnished on a fi. fa. in a justice’s court, obtained by L. H. Warlick against W. R. and J. E. Futch, and he paid the garnishment judgment by giving his note to Warlick, the plaintiff in fi. fa. He further pleaded, that in the sale of some land to the plaintiff, it was part of the consideration that he was to pay off this fi. fa. and that the plaintiff was, to turn over to him the note sued upon. The jury found in' favor of the plaintiff. The assignment of error presented by the bill of exceptions is upon the judgment overruling the defendant’s motion for new trial. The motion is based upon the general grounds only.
The evidence is conflicting, and no reason appears why the court erred in refusing a new trial. The execution of the note was not denied, nor the justice of the 'indebtedness which it represented. The defendant claimed that the note was given for an interest in a mill and certain timber, and the plaintiff denied this. The plaintiff also testified to the defendant’s admission that the note he was sued upon was for labor. Without rehearsing the testimony, it is sufficient to say that every material point was placed squarely at issue by the conflicting statements of the plaintiff and the defendant. It was the prerogative of the jury to settle this conflict, and, in the absence of any error of law, their verdict, approved by the trial judge, will not be disturbed. Judgment affirmed.